Citation Nr: 1441806	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  06-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to March 1980.

The Board denied the appeal in January 2009.  The Veteran appealed to the Veterans Claims Court.  In November 2009, the Court Clerk remanded the case to the Board for compliance with a Joint Motion for Remand.  After obtaining a VA examination, the Board again denied the appeal in January.  The Veteran again appealed.  In a January 2014 Memorandum Decision, the Court vacated the Board's decision and again remanded the issue to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2010 remand, the Board requested that the examiner discuss any relationship between asthma and sleep apnea.  In the July 2012 VA examination report, the examiner noted that both conditions could be exacerbated by obesity, but did not state whether the disorders had any effect on each other.  Based on the January 2014 Memorandum Decision, another remand is necessary to address any possible relationship between asthma and sleep apnea.  It should be noted that the Veteran is not service-connected for asthma.

Accordingly, the case is REMANDED for the following actions:

1. Obtain clinical records from the VAMC Cleveland for the period from June 2011 to the present.

2.  Forward the Veteran's claims file to the July 2010 VA examiner for complete review and an addendum opinion.  If that examiner is not available, direct the file to another qualified medical professional for review.  

3.  After review of the record, the reviewer is asked to discuss whether asthma and sleep apnea have any effect upon each other.  It should be noted that the Veteran is not service-connected for asthma.

4. Thereafter, readjudicate the claim.  If it remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  After all the development requested above is completed, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



